Citation Nr: 0738830	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-14 087	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1959 to April 
1962.

This appeal to the Board of Veterans Appeals (Board) arises 
from an May 2004 rating action that denied service connection 
for bilateral hearing loss.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Bilateral hearing loss was not shown present in service 
or for many years thereafter, and competent and persuasive 
medical opinion establishes no nexus between the current 
disability and the veteran's military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of the VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.

A November 2003 pre-rating RO letter informed the veteran of 
the VA's responsibilities to notify and assist him in his 
claim, and what was needed to establish entitlement to 
service connection (evidence showing an injury or disease 
that began in or was made worse by his military service, or 
that there was an event in service that caused an injury or 
disease).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and has been provided ample opportunity to 
submit such information and evidence.  

Additionally, that RO letter provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records; 
reiterated the type of records that the VA would make 
reasonable efforts to get; and requested the veteran to 
furnish any treatment records that he had that pertained to 
his claim.  The Board thus finds that that letter satisfies 
the statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him; and (4) a request by the VA 
that the claimant provide any evidence in his possession that 
pertains to the claim.  As indicated above, all 4 content of 
notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
November 2003 document meeting the VCAA's notice requirements 
was furnished to the veteran before the May 2004 rating 
action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claim for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate his claim, 
to include obtaining all available service and post-service 
VA medical records up to 2004.  The veteran was afforded a 
comprehensive VA audiological examination in October 2003, 
and a supplemental medical opinion was obtained from the same 
examiner in April 2004. Significantly, the veteran has not 
identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the matter 
currently under consideration.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.     38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946, and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his current bilateral hearing loss 
is a result of acoustic trauma during military service.  He 
asserts that he was exposed to loud noises without ear 
protection in service from a large artillery gun and machine 
guns.

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any hearing loss.  The 
veteran's hearing was 15/15 bilaterally on whispered voice 
testing on February 1959 enlistment examination, and March 
1962 separation audiometric examination showed the veteran's 
hearing in db as follows: 5, 5, 5, and 0 on the right, and 0, 
0, 0, and 0 on the left at 500, 1,000, 2,000, and 4,000 
Hertz, respectively.

The first evidence of sensorineural hearing loss was that 
noted on VA audiological examination of October 2003, over 41 
years post service.  Current audiometric examination showed 
the veteran's hearing in db as follows: 50, 45, 50, 70, and 
70 on the right, and 45, 55, 65, 75, and 80 on the left at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz, respectively.  The 
diagnosis was mild to severe right and moderate to severe 
left sensorineural hearing loss.  The examiner reviewed the 
veteran's service medical records that showed hearing well 
within normal limits bilaterally on March 1962 separation 
audiometric examination, and considering all the evidence, 
opined that hearing loss was not present at the time of 
discharge from service.

In an April 2004 supplemental statement, the October 2003 VA 
examiner again noted that the veteran's hearing was normal at 
the time of discharge from service, and opined that it was 
less than likely that his current hearing loss was related to 
military noise exposure. 

The aforementioned evidence reveals that the veteran's 
hearing loss was first manifested many years post service, 
and that the competent and persuasive evidence does not 
establish a nexus between that disability and his military 
service or any incident thereof.  The sole medical opinions 
of record, the October 2003 and April 2004 VA opinions, 
establish that it was less than likely that hearing loss is 
related to the veteran's military service.  The Board accords 
great probative value to the VA medical opinions, inasmuch as 
they were based on the examiner's thorough review of the 
veteran's military, medical, and occupational history, and 
current examination of the veteran, and the veteran has 
submitted no medical opinion to the contrary.  
             
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms, including 
claims of trouble hearing.  However, medical questions of 
diagnosis and etiology are within the province of trained 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38  (1994).  Thus, a layman without the appropriate medical 
training or expertise is not competent to render a persuasive 
opinion on such a medical matter.  See Bostain v. West , 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) (a layman is generally not capable of opining 
on matters requiring medical knowledge).   Hence, the 
veteran's assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim 
for service connection for bilateral hearing loss must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


